



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v.
    Kuleba, 2021 ONCA 611

DATE:  20210910

DOCKET: C68069

Hoy, Trotter and Paciocco JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Paul Kuleba

Appellant

No one appearing for the appellant

Nicole Rivers, for the respondent

Heard and released orally: September 8, 2021 by
    video conference

On appeal from the judgment of Justice Stephen T. Bale of
    the Superior Court of Justice, dated January 15, 2020.

REASONS FOR DECISION

[1]

Mr. Kuleba did not appear. The appeal was listed peremptory to Mr.
    Kuleba. The Crown sent Mr. Kuleba several letters reminding him that his appeal
    was listed to be argued today. It received no response. It also notified Mr.
    Kuleba that if he failed to attend it would ask that his appeal be dismissed as
    abandoned.

[2]

The Crown advised that Mr. Kuleba did not attend on the second day of
    trial for the criminal proceeding which gave rise to the application for
habeas
    corpus
at issue on appeal and there is a warrant for his arrest.

[3]

This appeal is dismissed as abandoned.

Alexandra Hoy J.A.

Gary Trotter J.A.

David M. Paciocco J.A.


